UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early 2011. > For the six months ended May 31, 2012, Vanguard Ohio Long-Term Tax-Exempt Fund returned 5.75%, ahead of its benchmark but behind the average return of its peers. > Vanguard Ohio Tax-Exempt Money Market Fund returned 0.03%, reflecting the Federal Reserve’s policy of low interest rates. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Ohio Tax-Exempt Money Market Fund. 10 Ohio Long-Term Tax-Exempt Fund. 24 About Your Fund’s Expenses. 42 Trustees Approve Advisory Arrangement. 44 Glossary. 45 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.09% 0.15% 0.03% 0.00% 0.03% Ohio Tax-Exempt Money Market Funds Average 0.00 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Ohio Long-Term Tax-Exempt Fund 2.43% 3.97% 1.86% 3.89% 5.75% Barclays OH Municipal Bond Index 5.24 Ohio Municipal Debt Funds Average 6.28 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $12.09 $12.56 $0.222 $0.000 1 Chairman’s Letter Dear Shareholder, The Ohio municipal bond market turned in a strong performance during the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by almost 2 percentage points even as the fiscal situation of the state and local governments remained challenging. Vanguard Ohio Long-Term Tax-Exempt Fund returned 5.75%. Its holdings in longer-term bonds, for which investor demand was especially strong, helped it outpace the 5.24% return of its benchmark index. The fund’s focus on higher-quality bonds led it to underperform its peer group’s average return of 6.28%. Because of the Federal Reserve’s efforts to keep short-term interest rates anchored near zero, returns were far more modest for shorter-term securities, especially money market instruments. Vanguard Ohio Tax-Exempt Money Market Fund returned 0.03%, compared with the 0.00% average return of its state peer group. Lower-quality and longer-maturity bonds performed best, as many investors were willing to take on greater credit and interest rate risk for more potential yield. As a result of the solid demand for munis, capital appreciation accounted for about two-thirds of the Long-Term Fund’s total return. 2 As bond prices rose, the fund’s 30-day SEC yield fell to 2.43% from 3.11% six months earlier. (Bond yields and prices move in opposite directions.) The Money Market Fund’s 7-day SEC yield of 0.09% on May 31 was up from 0.03% six months earlier. Please note that in March we replaced the benchmark index for the Ohio Long-Term Tax-Exempt Fund. The new index is a better gauge for the fund because, unlike the prior benchmark, it is limited to tax-exempt bonds from Ohio issuers. There are no changes to the fund’s objective, investment strategies, or policies. Also note that both funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds benefited from investors seeking safety and yields The return of Ohio municipal bonds at more than 5% was well ahead of the approximately 3.5% return of the broad U.S. taxable bond market for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 months as some investors fled to the perceived safety of government-issued securities, helping them to post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.17% 0.36% Ohio Long-Term Tax-Exempt Fund 0.17 1.10 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the funds’ annualized expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.15%; and for the Ohio Long-Term Tax-Exempt Fund, 0.16%. The six-month expense ratio for the Ohio Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Ohio Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. 4 For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall as they respond with a lag to the declines seen in property values. Many states as well are cutting back on their aid to local governments as they grapple with trying to set their own financial houses in order. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Buckeye State (see the accompanying chart). At the same time, Ohio state and local governments have shied away from initiating significant new spending projects. Although issuance of municipal bonds increased significantly from a year earlier, a large part of it was aimed at refinancing existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the Ohio municipal bond market, so too did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds supported the Long-Term Fund relative to its benchmark during the period. Demand for the substantially higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Another contributor to the fund’s relative performance was its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. These bonds did better than their general-obligation counterparts, which depend on general tax revenues Ohio State tax revenues are recovering Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 5 and are therefore more affected by economic cycles. The fund also benefited from its holdings in the health care sector, especially hospital bonds, where the fund’s advisor saw attractive returns for the level of risk involved. As I mentioned earlier, the fund’s performance for the period was held back somewhat by its orientation toward higher-quality securities. During the six months under review, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the funds. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but also on cash realized by selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to download a Vanguard research paper titled Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when, not if, more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.03%. Vanguard Ohio Long-Term Tax-Exempt Fund returned 5.75%. The Long-Term Fund outpaced its new benchmark index (discussed in the Chairman’s Letter), which returned 5.24%, but the fund lagged the 6.28% average return of its peer group. The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor short-term yields near zero and reiterated its view that rates would remain very low through late 2014. The most direct impact of this policy, of course, has been on money market funds, including the Ohio Tax-Exempt Money Market Fund. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 7 Patient investors in the Ohio Long-Term Tax-Exempt Fund have done well since then: From January 31, 2011, to May 31, 2012, the fund returned nearly 16%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession. Ohio’s financial managers have been confronting the situation with typically strong fiscal discipline. Cuts to the state budget have been made largely by curtailing aid to local governments and school districts. These entities, in turn, are also cutting back, although the state’s aid cuts appear to be lower for less-wealthy school districts. The state pension plans are working through proposals aimed at raising employee contribution requirements, and local school districts are making tough decisions to raise their own employees’ contributions to health care premiums. Ohio’s economy appears to be recovering at nearly double the nation’s pace, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. The bank’s index for Ohio rose by 12% from its low point in August 2009 to May 2012, compared with a 6% rise for the national economy. (The index combines data on jobs, manufacturing, wages and salaries, and consumer prices.) Like many other issuers nationwide, Ohio state and local governments are taking advantage of low interest rates to call in and replace higher-interest bonds; at the same time, they are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average of one-third over the 15 years through 2010. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield muni bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity bonds, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally expect to see in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the Long-Term Fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter- and longer-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. 8 In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from the our portfolios, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, especially hospitals. Yields of Ohio bonds have been above general market averages, largely owing to a substantially higher pace of new issuance in comparison with the nation overall. (So far in calendar 2012, Ohio’s bond supply has risen by about 165%, compared with about 76% for the general market.) A large number of smaller issuers helped boost the volume of new bonds—more than 250 offerings were negotiated over the period, most below $100 million. As we have noted earlier, the Federal Reserve has tamped down short-term interest rates to an unprecedented degree, a policy that has understandably concerned shareholders in the Ohio Tax-Exempt Money Market Fund. Despite the difficulties presented by near-zero yields, we have not altered our strategy of emphasizing investment in high-quality money market assets. At the same time, the low short-term rates have provided another source of debt-service savings to fiscally stressed state and local governments. Marlin G. Brown, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 18, 2012 9 Ohio Tax-Exempt Money Market Fund Fund Profile As of May 31, 2012 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.09% Average Weighted Maturity 40 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B ofthe Notes to Financial Statements). Before this reduction, the fund’s annulized six-month expense ratio was 0.16%. 10 Ohio Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 Ohio Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 2002 1.41% 1.00% 2003 0.95 0.55 2004 1.06 0.59 2005 2.21 1.73 2006 3.30 2.84 2007 3.63 3.14 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 2011 0.09 0.00 2012 0.03 0.00 7-day SEC yield (5/31/2012): 0.09% Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.05% 1.12% 1.52% See Financial Highlights for dividend information. 11 Ohio Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (102.3%) Ohio (101.4%) Akron OH BAN 1.375% 3/14/13 1,500 1,508 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) TOB VRDO 0.200% 6/7/12 LOC 4,000 4,000 Akron OH GO 5.250% 12/1/12 (Prere.) 1,215 1,245 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 6/1/12 LOC 8,000 8,000 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 6/1/12 LOC 600 600 Avon OH BAN 1.000% 7/3/12 5,500 5,503 Avon OH BAN 1.000% 7/19/12 3,280 3,283 Avon OH Local School District BAN 1.000% 12/13/12 1,675 1,679 Butler County OH BAN 0.500% 8/2/12 5,000 5,000 Butler County OH GO 4.750% 12/1/12 (Prere.) 4,000 4,131 Central OH Solid Waste Authority BAN 1.000% 6/13/12 2,500 2,500 Cincinnati OH City School District GO 5.000% 12/1/12 1,200 1,228 1 Cincinnati OH City School District GO TOB VRDO 0.180% 6/7/12 12,315 12,315 1 Cincinnati OH City School District GO TOB VRDO 0.190% 6/7/12 5,000 5,000 Cleveland OH GO 5.250% 12/1/12 (Prere.) 4,380 4,490 Cleveland OH Water BAN 1.000% 7/26/12 4,000 4,003 1 Cleveland OH Water Works Revenue TOB VRDO 0.180% 6/7/12 9,950 9,950 1 Cleveland OH Water Works Revenue TOB VRDO 0.240% 6/7/12 8,320 8,320 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.190% 6/7/12 LOC 2,500 2,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.150% 6/7/12 3,000 3,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 6/7/12 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 6/7/12 6,015 6,015 12 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.180% 6/7/12 LOC 2,750 2,750 Columbus OH City School District BAN 1.000% 11/30/12 1,325 1,329 Columbus OH GO 5.000% 11/15/12 (Prere.) 1,300 1,328 1 Columbus OH GO TOB VRDO 0.180% 6/7/12 4,360 4,360 Columbus OH GO VRDO 0.170% 6/7/12 2,450 2,450 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.180% 6/7/12 LOC 5,440 5,440 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.180% 6/7/12 LOC 3,100 3,100 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.180% 6/7/12 LOC 7,365 7,365 1 Columbus OH Sewer Revenue TOB VRDO 0.160% 6/7/12 4,960 4,960 Columbus OH Sewer Revenue VRDO 0.170% 6/7/12 4,265 4,265 Columbus OH TAN 2.000% 11/29/12 5,000 5,043 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.180% 6/7/12 LOC 4,615 4,615 Cuyahoga County OH Housing Revenue VRDO 0.160% 6/7/12 LOC 6,935 6,935 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.200% 6/1/12 1,600 1,600 Cuyahoga Falls OH BAN 1.000% 12/6/12 2,000 2,005 Deerfield Township OH BAN 1.250% 11/1/12 2,000 2,004 Delaware OH BAN 1.500% 4/24/13 2,000 2,020 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.170% 6/7/12 LOC 5,410 5,410 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.200% 6/7/12 8,740 8,740 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.180% 6/7/12 4,445 4,445 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.150% 6/7/12 3,600 3,600 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.150% 6/7/12 4,175 4,175 Green OH BAN 1.000% 6/29/12 5,000 5,002 Hamilton County OH Health Care Facilities Revenue (The Children’s Home of Cincinnati) VRDO 0.190% 6/7/12 LOC 3,360 3,360 Hamilton County OH Healthcare Revenue (Life Enriching Communities) VRDO 0.190% 6/7/12 LOC 2,650 2,650 Hamilton County OH Sewer System Revenue 5.000% 12/1/12 1,800 1,843 Hamilton County OH Student Revenue (Block 3 Project) VRDO 0.180% 6/7/12 LOC 5,000 5,000 Hamilton OH BAN 1.250% 10/4/12 2,400 2,405 Independence OH BAN 1.125% 4/19/13 1,400 1,409 Kent OH BAN 1.000% 10/10/12 1,725 1,727 Kent OH BAN 1.375% 10/10/12 1,500 1,505 Lake County OH BAN 1.500% 6/28/12 2,000 2,001 1 Lakewood OH City School District GO TOB VRDO 0.200% 6/7/12 3,825 3,825 13 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Lancaster Port Authority Ohio Gas Revenue VRDO 0.180% 6/7/12 22,705 22,705 Lorain County OH BAN 1.500% 6/14/12 2,000 2,001 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.200% 6/7/12 5,000 5,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.240% 6/7/12 3,000 3,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.340% 6/7/12 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.180% 6/7/12 LOC 1,750 1,750 Lucas County OH BAN 1.000% 7/19/12 2,500 2,501 Mason OH City School District BAN 2.000% 1/31/13 3,000 3,033 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.250% 6/7/12 3,365 3,365 Miamisburg OH City School District BAN 1.500% 7/19/12 3,000 3,004 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.180% 6/7/12 LOC 6,000 6,000 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/7/12 3,300 3,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/7/12 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/7/12 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.250% 6/7/12 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 6/7/12 8,400 8,400 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.180% 6/7/12 7,500 7,500 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.240% 6/7/12 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.190% 6/7/12 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.140% 6/7/12 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.150% 6/7/12 LOC 8,350 8,350 Ohio Capital Facilities Lease Appropriation Revenue 2.000% 4/1/13 1,130 1,146 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 5,000 5,000 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 10,000 10,000 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 11,300 11,300 Ohio GO 5.000% 6/15/12 (ETM) 4,000 4,007 Ohio GO VRDO 0.140% 6/7/12 6,545 6,545 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/12 4,000 4,032 1 Ohio Higher Education GO TOB VRDO 0.160% 6/7/12 11,305 11,305 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.230% 8/1/12 7,000 7,000 14 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.170% 6/1/12 LOC 2,850 2,850 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.190% 6/1/12 LOC 6,500 6,500 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 4.000% 1/1/13 2,000 2,043 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 6/1/12 4,700 4,700 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.190% 6/7/12 LOC 2,985 2,985 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.160% 6/7/12 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.170% 6/7/12 LOC 2,435 2,435 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.200% 6/1/12 2,425 2,425 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.200% 6/1/12 12,435 12,435 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.280% 6/7/12 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.240% 6/7/12 2,500 2,500 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.250% 6/7/12 1,090 1,090 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 6/7/12 5,300 5,300 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 6/7/12 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 6/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 6/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 6/7/12 3,340 3,340 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 6/7/12 11,530 11,530 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/12 (2) 2,570 2,590 Ohio State Infrastructure Project Revenue 5.000% 6/15/13 4,960 5,204 Ohio State University General Receipts Revenue CP 0.230% 6/1/12 8,200 8,200 Ohio State University General Receipts Revenue CP 0.110% 7/9/12 6,000 6,000 Ohio State University General Receipts Revenue CP 0.200% 8/1/12 11,045 11,045 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.200% 6/7/12 15,520 15,520 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.160% 6/1/12 LOC 5,500 5,500 15 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.230% 6/1/12 LOC 1,300 1,300 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 6/7/12 LOC 11,850 11,850 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/12 (Prere.) 2,000 2,000 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/12 (Prere.) 5,535 5,535 1 Olentangy OH School District GO TOB VRDO 0.170% 6/7/12 LOC 2,850 2,850 Pickerington OH BAN 1.250% 1/30/13 2,600 2,615 South Euclid OH BAN 1.250% 9/26/12 2,500 2,506 Stow OH BAN 1.500% 5/3/13 2,000 2,020 Strongsville OH BAN 1.250% 10/25/12 2,530 2,539 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.) VRDO 0.180% 6/7/12 10,650 10,650 University of Cincinnati OH BAN 2.000% 12/13/12 6,900 6,962 University of Cincinnati OH BAN 2.000% 5/9/13 3,400 3,454 Upper Arlington OH City School District TAN 1.000% 6/21/12 722 722 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.180% 6/7/12 LOC 5,180 5,180 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.180% 6/7/12 LOC 3,130 3,130 Puerto Rico (0.9%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.250% 6/7/12 5,250 5,250 Total Tax-Exempt Municipal Bonds (Cost $628,060) Other Assets and Liabilities (-2.3%) Other Assets 2,440 Liabilities (16,427) Net Assets (100%) Applicable to 613,912,299 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 16 Ohio Tax-Exempt Money Market Fund At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 614,073 Undistributed Net Investment Income — Accumulated Net Realized Gains — Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $185,905,000, representing 30.3% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 17 Ohio Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 18 Ohio Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Interest 662 Total Income 662 Expenses The Vanguard Group—Note B Investment Advisory Services 57 Management and Administrative 351 Marketing and Distribution 106 Custodian Fees 7 Shareholders’ Reports 4 Total Expenses 525 Expense Reduction—Note B (25) Net Expenses 500 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 19 Ohio Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 162 644 Realized Net Gain (Loss) (3) 9 Net Increase (Decrease) in Net Assets Resulting from Operations 159 653 Distributions Net Investment Income (162) (644) Realized Capital Gain — — Total Distributions (162) (644) Capital Share Transactions (at $1.00) Issued 193,683 441,731 Issued in Lieu of Cash Distributions 150 603 Redeemed (265,739) (542,680) Net Increase (Decrease) from Capital Share Transactions (71,906) (100,346) Total Increase (Decrease) (71,909) (100,337) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 20 Ohio Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0003 .001 .002 .006 .024 .036 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0003 .001 .002 .006 .024 .036 Distributions Dividends from Net Investment Income (.0003) (.001) (.002) (.006) (.024) (.036) Distributions from Realized Capital Gains — Total Distributions (.0003) (.001) (.002) (.006) (.024) (.036) Net Asset Value, End of Period Total Return 1 0.03% 0.09% 0.15% 0.56% 2.40% 3.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $614 $686 $786 $947 $1,096 $1,168 Ratio of Expenses to Average Net Assets 0.15% 2 0.17% 0.17% 0.17% 3 0.11% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.05% 0.09% 0.15% 0.57% 2.38% 3.57% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2012. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 21 Ohio Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Ohio Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $90,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2012, Vanguard’s management and administrative expenses were reduced by $25,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
